Citation Nr: 1411583	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-14 274	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependent's Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.

WITNESSES AT HEARING ON APPEAL

The Veteran's daughter (T.G.) and her mother (B.A.)


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to April 1971.  The appellant is his daughter.  She appealed to the Board of Veterans' Appeals (BVA/Board) from a December 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied her claim of entitlement to Chapter 35 benefits (DEA).  

As support for her claim of this entitlement, she and her mother testified at a hearing in October 2011 at the RO in Houston, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record. 

A portion of the records concerning this appeal are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this claim should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.


FINDING OF FACT

The Veteran's service-connected prostate cancer has been rated as 100-percent disabling effectively since July 16, 2007, so for nearly 7 years; this disability is permanent and total in nature, not merely temporary, and the consequent impairment is reasonably certain to continue throughout his lifetime.



CONCLUSION OF LAW

The criteria are met for entitlement to DEA benefits pursuant to 38 U.S.C.A. Chapter 35.  38 U.S.C.A. §§ 3501, 5113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The provisions of the VCAA, however, do not apply to claims for educational benefits under Chapter 35.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Furthermore, the VCAA is inapplicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (The Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim".).

The regulations delineating the specific notification and assistance requirements for education claims are set forth in 38 C.F.R. §§ 21.1031 (duty to notify) and 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions apply to claims for educational assistance under Chapter 35 (DEA).  38 C.F.R. § 21.3030 (2013).  

Here, though, the Board need not discuss whether there has been compliance with these duties to notify and assist, even assuming for the sake of argument the VCAA applies or even to the extent there are similar obligations in these regulations cited, because the claim is being fully granted, regardless.  That is to say, even if the appellant has not received the required notice and assistance, it ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Additionally, the Board notes that, since this appeal was certified to the Board in June 2011, the RO has reexamined the Veteran's disability rating for his prostate cancer based on the results of an additional VA medical examination, and has determined that continuance of his 100 percent rating is warranted.  The Board is considering this more recent determination and, indeed, using it, among other evidence of record, as bases for granting the claim for Chapter 35 (DEA) benefits.  Because the Board finds that there is sufficient evidence of record to grant this claim in full, the Board does not have to instead remand the claim to the RO, as the Agency of Original Jurisdiction (AOJ), for initial consideration of this additional evidence in a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2013).  That is to say, the Veteran is not prejudiced by the Board, rather than the RO, considering this additional evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a Veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if a Veteran has a service-connected total disability that is permanent in nature.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100-percent disabling under the rating schedule or if he is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2013).  

In this particular case at hand, the Veteran's prostate cancer has been rated as 
100-percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527-7528.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

The hyphenated DC in this case indicates that injury to the prostate gland, such as infections, hypertrophy, and postoperative residuals, under DC 7527, is the service-connected disorder, and that malignant neoplasms of the genitourinary system, under DC 7528, constitute a residual condition.  38 C.F.R. § 4.115b.

Also service connected is diabetes mellitus with secondary complications of cataracts and erectile dysfunction (ED), rated as 20-percent disabling under 38 C.F.R. §§ 4.119, DC 7913.

The specific DC (7528) under which the Veteran receives compensation at the 
100-percent level calls for future examinations - so periodic reevaluation - and therefore appears to be impermanent by definition.  See 38 C.F.R. § 4.115b, DC 7528, Note (mandating follow-up VA medical examination "[f]ollowing the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure").  However, simply because the DC for prostate cancer contemplates a finding of non-permanency for the Veteran's prostate cancer and its associated residuals does not necessarily mean this is actually what will occur.

Under § 3.340(a) of Title 38 of the Code of Federal Regulations, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Furthermore, under section 3.340(b), permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  

Diseases and injuries of long-standing nature that are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340(b).  Moreover, permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  Id.  The age of the disabled person may be considered in determining permanence.  Id. 

Here, the Board finds that that the Veteran's service-connected prostate cancer is not only totally disabling, as already determined by the RO in an October 2007 rating decision, but also permanent.  In this regard, although the RO noted in the October 2007 decision that the assigned 100 percent evaluation was not considered permanent and was subject to future medical review and examination, the Veteran's December 2009 VA summary of benefits states that he has a service-connected disability evaluated at 100 percent, and that he is "considered to be totally and permanently disabled due to [his] service-connected disability."  Furthermore, following the assignment of the total disability rating for his prostate cancer in October 2007, he underwent mandated VA medical re-evaluation in September 2010 and even more recently in February 2013.  On the basis of these examinations, the RO determined, in rating decisions dated in October 2010 and February 2013, respectively, that continuance of his total disability rating was warranted.  It is quickly approaching 7 years since he has had this 100 percent rating.

Also, the Board notes that, irrespective of the prostate cancer, this 64-year-old Veteran has diabetes mellitus and associated complications of cataracts and ED as a result of his exposure to Agent Orange during his active duty service in Vietnam.  


Thus, due to the finding upon repeated reexamination that a total disability rating is warranted for the Veteran's prostate cancer, considering the evidence of record reflecting this service-connected disability was considered to be both total and permanent in December 2009, and taking into account his age and additional service-connected disability, the Board finds that his impairment from his service-connected prostate cancer is "reasonably certain to continue throughout [his] life."  38 C.F.R. § 3.340(b).  Therefore, resolving all reasonable doubt in his appellant-daughter's favor, she has established her basic eligibility for DEA benefits under Chapter 35.


ORDER

Entitlement to DEA benefits under 38 U.S.C.A. § Chapter 35 is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


